Case 2:18-cv-07480-JAK-MRW Document 277 Filed 06/23/20 Page 1 of 2 Page ID #:7571




    1
    2
                                                                    6/23/2020
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10
   11 MICHAEL LAVIGNE, et al.,               CASE NO. 2:18-cv-07480-JAK (MRWx)
   12              Plaintiffs,               [Related Case 2:13-cv-02488-BRO-RZ]
   13        vs.                             ORDER RE PLAINTIFFS’ EX PARTE
                                             APPLICATION TO MODIFY
   14 HERBALIFE LTD., et al.,                SCHEDULING ORDER (DKT. 275)
   15              Defendants.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:18-cv-07480-JAK-MRW Document 277 Filed 06/23/20 Page 2 of 2 Page ID #:7572




    1        Based on a review of Plaintiffs’ Ex Parte Application to Modify Scheduling
    2 Order (the “Application” (Dkt. 275)) and related filings, sufficient good cause has
    3 been shown for the requested relief. Therefore, the Application is GRANTED, and
    4 the Scheduling Order (Dkt. 266) is amended as follows:
    5   Event                                     Current Deadline     New Deadline
    6   Last day to participate in a settlement   August 15, 2020      Unchanged
        conference/mediation
    7
        Last day to file notice of settlement /   August 20, 2020      Unchanged
    8   joint report re settlement
    9   Post Mediation Status Conference          August 31, 2020 at   Unchanged
                                                  11:30 a.m.
   10
        Initial Expert Disclosures                July 16, 2020        September 16,
   11                                                                  2020
   12   Rebuttal Expert Disclosures               July 30, 2020        September 30,
                                                                       2020
   13
        Expert Discovery Cut-Off                  August 13, 2020      October 14, 2020
   14
        Last Day to file All Motions (including   July 27, 2020        October 21, 2020
   15   discovery motions)
   16
   17        IT IS SO ORDERED.
   18
   19
   20 Dated: June 23, 2020               _________________________________
   21                                         John A. Kronstadt
                                              United States District Judge
   22
   23
   24
   25
   26
   27
   28
